  Case 18-20758        Doc 40     Filed 11/19/18 Entered 11/19/18 17:29:15             Desc Main
                                    Document     Page 1 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                        THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE:                                         )    Chapter 13
                                               )    Case No.: 18-20758
Jesus Morales,                                 )
Elvia Morales,                                 )
                                               )    Judge A. Benjamin Goldgar
                 Debtor.                       )    Trustee Marilyn O. Marshall


                                      NOTICE OF MOTION

SERVED upon the following parties electronically:
Marilyn O. Marshall 224 S. Michigan Ave. Suite 800 Chicago, IL 60604
Office of the U.S. Trustee, Region 11 219 S Dearborn St Room 873 Chicago, IL 60604
and served upon the following parties via US Mail:
Jesus Morales and Elvia Morales 3809 Wenonah Berwyn, IL 60402
All Creditors received notice via the attached Service List.


         PLEASE TAKE NOTICE that on November 27, 2018, at 9:30 a.m. or as soon thereafter

as I may be heard, I shall appear before the Honorable Judge A. Benjamin Goldgar or any other

Bankruptcy Judge presiding in his place in Room 642 at 219 S. Dearborn, Chicago, IL 60604,

and present the attached Motion to Vacate Order of Dismissal and Confirm Plan, and shall

request that the attached Order be entered, at which time you may appear if so desired.



                                      PROOF OF SERVICE


         I, Ted A. Smith, the undersigned attorney, hereby certify that I served a copy of this

Notice along with the attached Motion upon the parties listed above, as to the Trustee’s counsel

via electronic service through ECF on November 19, 2018 and as to the Debtor(s) and the

parties listed on the attached Service List/Matrix by causing same to be mailed in a properly
  Case 18-20758      Doc 40    Filed 11/19/18 Entered 11/19/18 17:29:15         Desc Main
                                 Document     Page 2 of 9


addressed envelope, postage prepaid, in the US Mail at 4309 W. Fullerton Ave. Chicago, IL

60639, before the hour of 5:00 p.m. on or before November 19, 2018.


                                                  /s/ Ted A. Smith                .




Ted A. Smith #6271456
Smith Ortiz P.C.
Attorney for Debtor(s)
4309 W. Fullerton Ave.
Chicago, Illinois 60639
Tel.: (773) 384-7400
ted.smith@smithortiz.com
    Case 18-20758   Doc 40   Filed 11/19/18 Entered 11/19/18 17:29:15   Desc Main
                               Document     Page 3 of 9

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       American Honda Finance
                       Attn: Bankruptcy
                       Po Box 168088
                       Irving, TX 75016


                       Amerifirst Hm Iprvt Fi
                       11171 Mill Valley Rd
                       Omaha, NE 68154


                       Amex
                       Correspondence
                       Po Box 981540
                       El Paso, TX 79998


                       Bank of America
                       4909 Savarese Circle
                       Fl1-908-01-50
                       Tampa, FL 33634


                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Capital One / Carson
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Capital One / Menard
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Capital One Na
                       Attn: General Correspondence/Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Cbusasears
                       Citicorp Credit Srvs/Centralized Bankrup
                       Po Box 790040
                       Saint Louis, MO 63179
Case 18-20758   Doc 40   Filed 11/19/18 Entered 11/19/18 17:29:15   Desc Main
                           Document     Page 4 of 9


                   Chase Card Services
                   Correspondence Dept
                   Po Box 15298
                   Wilmington, DE 19850


                   Chase Mortgage
                   Mail Code: OH4-7302
                   Po Box 24696
                   Columbus, OH 43224


                   Citibank/Sears
                   Centralized Bankruptcy
                   Po Box 790034
                   St Louis, MO 63179


                   Citibank/The Home Depot
                   Centralized Bankruptcy
                   Po Box 790034
                   St Louis, MO 63179


                   Citicards
                   Citicorp Credit Services/Attn: Centraliz
                   Po Box 790040
                   Saint Louis, MO 63179


                   Comenity Bank/Carsons
                   Attn: Bankruptcy Dept
                   Po Box 182125
                   Columbus, OH 43218


                   Comenity Bank/Express
                   Attn: Bankruptcy Dept
                   Po Box 182125
                   Columbus, OH 43218


                   Comenity Bank/Victoria Secret
                   Attn: Bankruptcy Dept
                   Po Box 182125
                   Columbus, OH 45318


                   Comenitybank/New York
                   Attn: Bankruptcy Dept
                   Po Box 182125
                   Columbus, OH 43218
Case 18-20758   Doc 40   Filed 11/19/18 Entered 11/19/18 17:29:15   Desc Main
                           Document     Page 5 of 9


                   Comenitycapital/fe21cc
                   Attn: Bankruptcy Dept
                   Po Box 182125
                   Columbus, OH 43218


                   Cook County Health & Hospital
                   25706 Network Place
                   Chicago, IL 60673


                   Credit One Bank
                   Attn: Bankruptcy
                   Po Box 98873
                   Las Vegas, NV 89193


                   Discover Financial
                   Po Box 3025
                   New Albany, OH 43054


                   Honor Finance
                   909 Davis Street
                   Suite 260
                   Evanston, IL 60201


                   Ira T. Nevel, LLC
                   175 North Franklin Street
                   Suite 201
                   Chicago, IL 60606


                   Kohls/Capital One
                   Kohls Credit
                   Po Box 3120
                   Milwaukee, WI 53201


                   PNC Bank
                   Attn: Bankruptcy Department
                   Po Box 94982: Mailstop Br-Yb58-01-5
                   Cleveland, OH 44101


                   Select Portfolio Servicing, Inc
                   Po Box 65250
                   Salt Lake City, UT 84165


                   Stanislaus Credit Control Service, Inc.
                   Po Box 480
                   Modesto, CA 95353
Case 18-20758   Doc 40   Filed 11/19/18 Entered 11/19/18 17:29:15   Desc Main
                           Document     Page 6 of 9


                   Syncb/Ashley Homestore
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Syncb/PLCC
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank
                   c/o PRA Receivable Management LLC
                   PO Box 41021
                   Norfolk, VA 23541


                   Synchrony Bank/ JC Penneys
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/Old Navy
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/Sams
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/Sams Club
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/TJX
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/Walmart
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896
Case 18-20758   Doc 40   Filed 11/19/18 Entered 11/19/18 17:29:15   Desc Main
                           Document     Page 7 of 9


                   Target
                   Target Card Services
                   Mail Stop NCB-0461
                   Minneapolis, MN 55440


                   Verizon
                   Attn: Wireless Bankrupty Admin
                   500 Technology Dr Ste 500
                   Weldon Springs, MO 63304
  Case 18-20758         Doc 40    Filed 11/19/18 Entered 11/19/18 17:29:15            Desc Main
                                    Document     Page 8 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                        THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
IN RE:                                         )   Chapter 13
                                               )   Case No.: 18-20758
Jesus Morales,                                 )
Elvia Morales,                                 )
                                               )   Judge A. Benjamin Goldgar
                  Debtor.                      )   Trustee Marilyn O. Marshall


          MOTION TO VACATE ORDER OF DISMISSAL AND CONFIRM PLAN

         NOW COME the Debtors, Jesus Morales and Elvia Morales, (the “Debtors”), by and

through their attorney, pursuant to Ted A. Smith of Smith Ortiz PC, to present their Motion to

Vacate Order of Dismissal and Confirm Plan. In support thereof, the Debtors state as follows:

         1.      On July 25, 2018, the Debtors commenced the above captioned case by

filing a petition for readjustment of debts of an individual with regular income under Chapter

13 of Title 11 of the United States Code.

         2.      This Court has jurisdiction pursuant to 11 U.S.C. 1334 and this is a “core

proceeding” under 28 U.S.C 157(b).

         3.      The Debtors filed a petition for bankruptcy protection under Chapter 13 of

the US Bankruptcy Code. The Debtors also filed an Amended Plan for reorganization on

November 1, 2018 (“Docket No. 38”). The case was never confirmed. See Attached Exhibit

B: Amended Plan.

         4.      On November 6, 2018, this Honorable Court granted the Trustee’s Motion to

Dismiss for unreasonable delay and entered an Order Dismissing Case (“Docket No. 38”).

         5.      The Amended Plan filed on November 1, 2018 modified the dividend and the

amount paid to the unsecured creditors. The Amended Plan Docket No. 33 was served on the

Trustee and creditors on November 1, 2018. See Attached Exhibit A: Proof of Service.
  Case 18-20758      Doc 40     Filed 11/19/18 Entered 11/19/18 17:29:15           Desc Main
                                  Document     Page 9 of 9


        6.    The Amended Plan filed on November 1, 2018 could not be confirmed on

November 6, 2018 as it did not satisfy the necessary 21 day notice requirement to the Debtors’

creditors.

        7.    As of the date of presentment of the instant motion, the creditors would have

received the necessary and required 21 day notice of the Amended Plan filed on November 1,

2018.

        8.    As all creditors have been served notice of Amended Plan filed on November

1, 2018 Docket No. 33, the Trustee has all information necessary to confirm the Debtors’ plan.

        9.    The Debtors’ Chapter 13 plan is feasible and should be confirmed.

        WHEREFORE, the Debtors, Jesus Morales and Elvia Morales, pray:

        A.    That this Court vacate the dismissal order entered on November 6, 2018.

        B.    That this Court enter an Order confirming the Amended Plan filed on November

              1, 2018 Docket No. 33.

        C.    For such other relief as this Court deems proper and just.



                                                    __ /s/ Ted A. Smith______
                                                    Attorney for Debtor




Ted A. Smith
Smith Ortiz P.C.
Attorney for Debtors
4309 W. Fullerton Avenue
Chicago, IL 60639
Tel. (773) 384-7400
Email: ted.smith@smithortiz.com
